Title: From George Washington to Israel Shreve, 1 October 1798
From: Washington, George
To: Shreve, Israel



Sir,
Mount Vernon 1st Oct. 1798

I have waited four months to see if, in that time, you would discharge the Instalment of your judgment Bond, due the first of June last. and am determined to wait no longer than the proceedings in a regular course will compel me to do: for which reason I give you notice that by this day’s Post I have requested Mr Ross to obtain from the Bank of Pennsylvania (where it was deposited for collection) your judgmt Bond, & put it in suit without further delay.
I think myself extremely ill used by your conduct in this business. You know that it was in order to raise money I sold the land. You have sold a part at nearly the double of what you was to have given me; and yet I have been trifled with by you more than by any person I have had to deal with.
My own want of money, to fulfil engagements, is such, that I inform you beforehand, that any application for further indulgence

will be unavailing, and need not be attempted. And further, that henceforward, if the Instalments are not paid at the times they become due, the bond will be inforced without any questions being asked. I am—Sir Your Hble Servant

Go: Washington

